Order filed September 19, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00521-CV
                                   ____________

                          ROBERT S. BENNETT, Appellant

                                         V.

           COMMISSION FOR LAWYER DISCIPLINE, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-56866

                                    ORDER

      Appellant’s brief was due September 5, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 5, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM